Citation Nr: 0731303	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-17 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Parker, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1945.  The veteran died on December 19, 2003.  The  appellant 
is the veteran's son.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an April 2004 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In the substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge at the local VA office (RO) 
(Travel Board hearing); however, the appellant did not appear 
for the Travel Board hearing scheduled for January 12, 2006.


FINDINGS OF FACT

1.  The veteran died on December 19, 2003. 

2.  At the time of the veteran's death, the evidence in the  
file shows no periodic monetary benefits that were due and  
unpaid. 


CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met.  38  
U.S.C.A. §§ 101, 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.1000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103,  
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2007).  In this case, the facts are not in dispute.  
Resolution of  the appellant's appeal is wholly dependent on 
interpretation  of the law and regulations pertaining to the 
payment of  accrued benefits.  A review of VA's duty to 
notify and assist is not necessary regarding the accrued 
benefits claim because there is no legal basis for the claim.  
See Dela Cruz v.  Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16  Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.   Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of notice or assistance are 
rendered moot.   See  38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
duty to notify and assist is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  The United 
States Court of Appeals for Veterans Claims  (Court) has held 
that, in such cases where the law is  dispositive, the claim 
must be denied due to a lack of legal  merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The appellant has been afforded a meaningful opportunity to  
participate effectively in the processing of the claim.  For 
these reasons, it is not  prejudicial to the appellant for 
the Board to proceed to  finally decide the appeal.  See 
Conway v. Principi, 353 F.3d  1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App.  183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996);  Bernard v. Brown, 
4 Vet. App. 384 (1993).



Accrued Benefits

Upon the death of a veteran who died on or after December 16, 
2003, periodic monetary benefits to which he was entitled 
under existing ratings or decisions or those based on 
evidence in the file at the date of death (accrued benefits) 
and due and unpaid, shall, upon the death of the veteran may 
be paid to specified parties.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Where there are accrued benefits, 
payment of "only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness and burial."  38 U.S.C.A. 
§ 5121(a)(6); 38 C.F.R. § 3.1000(a)(4).   
  
In this case, the facts are not in dispute.  Effective from 
July 2000 until the time of the veteran's death in December 
2003, he was in  receipt of special monthly (non-service-
connected) disability pension benefits based on the need for 
aid and attendance.  The veteran died on December 19, 2003. 

The appellant contends that he should be paid "accrued 
benefits" for expenses he paid to care for the veteran for 
the period preceding the veteran's death in December 2003.   
In January 2004, the appellant, who is the veteran's son, 
filed an Application for Reimbursement From Accrued Amounts 
Due a Deceased Beneficiary (VA Form 21-601).  The appellant 
listed funeral expenses and medical expenses for the calendar 
year preceding the veteran's death, from January to December 
2003.  

After a review of the evidence, the Board finds that, at the 
time of the veteran's death, the evidence in the file shows 
no periodic monetary benefits that were due and unpaid to the 
veteran.  A Payment History Inquiry reflects that the veteran 
was paid by check for pension payments through the month of 
December 2003.  The December 31, 2003 monthly check that was 
mailed to the veteran's address was not returned to VA.  A 
determination as to whether there are accrued benefits must 
be based on the  evidence in the file at the date of death.  
38 C.F.R.  § 3.1000(d)(4).  At the time of the veteran's 
death, there was no evidence in the claims file of 
unreimbursed medical expenses.

Even if, as the appellant contends, he personally bore some 
of the expenses of the veteran's last sickness or burial, the 
law and regulations governing the payment of accrued benefits 
specifically provide that reimbursement for such expenses of 
the veteran's last sickness or burial may be paid only from 
periodic monetary benefits (accrued benefits) to which a 
payee was due and unpaid at the time of his death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In this case, 
there were in fact no periodic monthly benefits due and 
unpaid to the veteran at the time of his death in December 
2003..  

With regard to the appellant's contention that the veteran 
had various medical expenses that were unpaid, or 
unreimbursed to the appellant, at the time of his death, such 
medical expenses have already been recognized by VA in 
determining the veteran's expenses to lower or offset his 
income in determining the amount of non-service-connected 
pension the veteran was eligible for.  While VA is 
sympathetic to the appellant's significant sacrifices he made 
in caring for the veteran, including any expenses he may have 
incurred because of the veteran's sickness, there is no 
provision in law for reimbursement of such expenses to the 
appellant because, as indicated, the accrued benefits law and 
regulation specifically provide that reimbursement for such 
expenses of the veteran's last sickness or burial may be paid 
only from accrued benefits that were in fact due and unpaid 
to the veteran at the time of his death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a). 

Because the evidence in the file at the date of the veteran's 
death does not show that there were any periodic monetary 
benefits that were due and unpaid, the claim for accrued 
benefits must be denied.  Because the basis for denial of 
this claim is lack 


of entitlement under the law, the benefit of the doubt 
doctrine is not for application.  See 38  U.S.C.A. § 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).


ORDER

The appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


